Citation Nr: 0820046	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chloracne, as due to herbicides 
exposure, has been received.

2.  Entitlement to service connection for chloracne on a 
direct basis.

3.  Entitlement to a rating in excess of 10 percent for 
severe chondromalacia of the patella with complete loss of 
patellofemoral joint and degenerative arthritis of the left 
knee (left knee disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to September 
1952, from February 1954 to February 1958, and from March 
1958 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision issued in June 2004 in which 
the RO denied the veteran's claims for a higher rating for 
his left knee disability and for service connection for 
chloracne on a direct basis and confirmed and continued the 
previous denial of service connection for chloracne due to 
herbicides exposure.  The veteran filed a notice of 
disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) in March 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2005.  The RO issued a 
supplemental SOC (SSOC) in June 2007.

The Board notes that, on the VA Form 9, the veteran indicated 
that he desired a hearing before a Veterans Law Judge (VLJ) 
of the Board sitting at the RO.  Such a hearing was scheduled 
for March 4, 2008; however, the veteran failed to appear on 
the scheduled hearing date.  The hearing notice was not 
returned as undeliverable, and no further communication was 
received from the veteran or his representative regarding the 
hearing request or his failure to appear.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).  

Although the RO, in the decision on appeal, continued and 
confirmed the RO's June 1994 denial of service connection for 
chloracne due to herbicides exposure, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the issue of service connection for 
chloracne due to herbicides exposure.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for chloracne due to 
herbicides exposure has been received before it can address 
the matter on the merits, the Board has characterized the 
appeal with regard to this issue as described on the title 
page.

In June 2008, a Deputy Vice-Chairman of the Board granted the 
motion to advance the veteran's appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

The Board's decision on the claim for a higher rating of the 
veteran's left knee disability is set forth below.  The 
veteran's petition to reopen the previously denied claim for 
service connection for chloracne due to herbicides exposure 
and the veteran's claim for service connection for chloracne 
on a direct basis are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in his 
September 2003 claim, the veteran requested service 
connection for a "chronic skin condition" caused by service 
in the military.  There is no indication in the record that 
the matter of service connection for a chronic skin disorder, 
other than chloracne, has yet been adjudicated by the RO; 
hence, this matter s referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  The veteran's left knee disability has been manifested by 
severe chondromalacia of the patella with complete loss of 
patellofemoral joint and X-ray findings of moderate 
degenerative arthritis and subjective complaints of pain and 
instability with objective evidence of pain on motion, but 
with flexion limited to no less than 100 degrees without 
pain, normal extension, and no medical evidence of 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for severe 
chondromalacia of the patella with complete loss of 
patellofemoral joint and degenerative arthritis of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, the RO issued a pre-rating notice letter in 
March 2004 and a post-rating letter in February 2007 to the 
veteran that fully addressed the notice elements for a higher 
rating.  Both the March 2004 and February 2007 letters 
informed the veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  These letters specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the increased rating claim.  

The March 2004 letter specifically asked the veteran to 
submit evidence showing that his service-connected left knee 
disability had increased in severity and suggested that such 
evidence might include: (1) a statement from his doctor, 
containing physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests; (2) statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner his disability had become worse; and (3) his own 
statement, in lieu of other evidence, describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  

The veteran was notified of what was needed to support a 
higher rating in the February 2007 letter.  In this letter, 
the RO gave examples of evidence the veteran could submit or 
tell VA about, such as, information about on-going treatment 
records, including VA or other Federal treatment records, not 
previously identified; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; or statements discussing his disability 
symptoms from people who have witnessed how they affect him.  

In this case, the Board is aware that the above letters do 
not, individually, contain the level of specificity discussed 
in Vazquez-Flores.  However, the Board finds that any 
deficiency in this regard does not constitute prejudicial 
error in this case because, collectively, these letters 
reflect such notification that a reasonable person could be 
expected to understand what was needed to substantiate a 
higher rating claim (as indicated above), and the evidence of 
record indicates actual knowledge on the part of the veteran 
and/or his representative.  See Sanders v. Nicholson, 487 F. 
3d 881, 889 (Fed. Cir. 2007).  

Regarding the latter point, the Board notes that the 
veteran's representative has provided argument on his behalf 
in June 2005, July 2002 and April 2008 statements and the 
Board is aware of the veteran's statements made during 
various VA examinations, during which he described the 
effects of his left knee disability on daily life, and 
indicated that, prior to his retirement at the age of 74, his 
left knee only minimally interfered with his job.  These 
statements indicate an awareness on the part of the veteran 
and his representative that information about such effects is 
necessary to substantiate a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Board also points out that the March 2005 SOC set forth 
the rating criteria applicable to the veteran's left knee 
disability (which suffices for Dingess/Hartman, and that the  
appellant was provided notice as to how effective dates are 
assigned (if a higher rating is granted), as well as the type 
of evidence that impacts this determination in a February 
2007 letter.  The veteran was accordingly made well aware of 
the requirements for an increased rating for this disability 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

After the veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
June 2007 SSOC reflects readjudication of the claim on 
appeal.  Hence, while some of the notice was provided after 
the initial rating action on appeal, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA and private treatment 
records, and the reports of March 2004 and February 2007 VA 
examinations.  Also of record are various written statements 
provided by the veteran or by his representative, on his 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim..  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Increased Rating

The veteran claims that the severity of his service-connected 
left knee disability warrants a higher disability rating.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

Historically, by an April 1971 rating action issued in May 
1971, the RO granted service connection for arthralgia of the 
left knee and assigned an initial 10 percent rating, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective February 18, 1971.  In the May 2004 rating decision 
on appeal, the RO continued the 10 percent rating, while 
recharacterizing the disability as severe chondromalacia of 
the patella with complete loss of patellofemoral joint and 
degenerative arthritis of the left knee, with history of 
arthralgia, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2007).  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  



VA and private medical records show no treatment for the 
veteran's left knee disability, although trace edema was 
noted in December 2004.

During a March 2004 VA examination, the veteran complained of 
constant pain especially when he was going up and down steps 
or up and down hills.  He took Naprosyn 500 mg twice a day 
and Darvocet-N 100 mg every 6 hours as needed for pain.  The 
veteran reported that his knee gives way and that he has 
intermittent swelling.  He denied any locking.  The veteran 
described  his pain as 7 on a scale of 1 to 10.  He indicated 
that he had had it aspirated once recently.  The veteran 
stated that his knee only minimally interfered with his 
manufacturing job prior to his retirement at age 74.  On 
examination, there was trace effusion and medial and lateral 
joint line tenderness.  Crepitus was noted with flexion and 
extension.  There was painful McMurray's and Apley's grind 
and anterior drawer tests were negative.  No ligamentous 
instability, either medial or lateral, was appreciated.  
Range of motion was from 0 degrees to 117 degrees.  The 
veteran had a highly positive chondromalacia sign.  X-rays 
showed some early degenerative changes of the knee joint with 
a complete loss of joint space of the patellofemoral joint.  
The assessment included severe chondromalacia of the patella 
with complete loss of patellofemoral joint and degenerative 
arthritis of the left knee.

During a February 2007 VA examination, the veteran reported 
that he sometimes has problems with the left knee but not 
worse than it was three years ago.  He stated that he used a 
case occasionally; that he was able to stand for 15 to 30 
minutes and to walk about a 1/4 mile, and that he took NSAIDs 
for pain.  The veteran also complained of pain and stiffness 
without episodes of dislocation, inflammation, locking or 
subluxation.  The veteran reported severe flare-ups occurring 
every 2 to 3 weeks, which incapacitated him for 1 to 2 days.  
The veteran walked with an antalgic gait.  Active and passive 
range of motion was from 0 to 130 degrees without pain.  Pain 
began at 130 degrees.  On repetitive use, range of motion was 
limited from 0 to 100 degrees by pain.  Right knee range of 
motion was normal.  No ankylosis was noted.  On examination, 
there was no objective findings of instability, grinding, or 
meniscus abnormality.  However, crepitus and painful motion 
and patellar abnormality was noted.  X-rays revealed moderate 
degenerative arthritis of the left knee.  The diagnoses 
included severe chondromalacia of the patella with complete 
loss of patellofemoral joint and moderate degenerative 
arthritis of the left knee.  The examiner added that the 
veteran's left knee would severely affect doing chores, 
shopping, exercise, sports, recreation and traveling and 
would mildly affect bathing, dressing, toileting, and 
grooming.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the veteran's service-
connected left knee disability is not warranted.   

As indicated above, while the veteran has consistently 
complained of knee pain, the objective medical evidence 
demonstrates flexion limited to no less than 100 degrees in 
the left knee with full extension in the knee.  In this 
regard, active range of motion in the left knee was from 0 to 
117 degrees in March 2004, and from 0 to 100 degrees with 
repetitive motion in February 2007.  

Collectively, these findings do not warrant assignment of 
even a compensable rating for the left knee under Diagnostic 
Code 5260 or 5261.  As indicated above, the recent medical 
evidence reveals that extension has been full to 0 degrees 
and flexion has been no less than 100 degrees in the left 
knee.  These findings fail to meet the criteria for a 
compensable rating under either Diagnostic Codes 5260 or 
5261, let alone the criteria for a rating in excess of 10 
percent.  This evidence also provides no basis for assignment 
of separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004.  

Moreover, while the February 2007 VA examiner's notation  
that the veteran's flexion in the left knee was additionally 
limited by pain when doing repetitive motion and resulted in 
flexion limited to 100 degrees for the left knee, this  range 
of motion finding does not warrant assignment of a 
compensable rating under Diagnostic Code 5260.  

The Board notes that the record reflects X-ray evidence of 
mild to moderate degenerative changes in the left knee.  
Given the veteran's slight, albeit noncompensable, limited 
flexion in the knee, and complaints of painful motion, a 10 
percent rating for this knee, the maximum rating for a 
single, major joint, is assignable under Diagnostic Code 
5003, for rating degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board points out that the 10 
percent rating assigned for the left knee in this case, is 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
DeLuca, as well as the intention of the rating schedule, to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, is entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  
However, no higher rating is assignable for the left knee.  

While the Board recognizes the veteran's subjective 
complaints of sensations of his knee giving out, as reflected 
in the reports of VA examination in March 2004 and in 
February 2007, objective medical findings have shown no 
significant ligamentous instability with stress testing in 
the knee.  As such, there is no basis for assignment of a 
separate rating of 10 percent for the left knee on the basis 
of arthritis and instability, under Diagnostic Code 5257.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the left 
knee.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-to 263; however, 
several of these diagnostic codes are simply not applicable 
to the veteran's service-connected knee conditions.  It is 
neither contended nor shown that the veteran's service-
connected left knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, an increased rating under any of the 
diagnostic codes rating these conditions is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263 (2007).  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for the left knee under the applicable rating criteria.

For all the foregoing reasons, the claim for a higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for severe chondromalacia of 
the patella, complete loss of patellofemoral joint, and 
degenerative arthritis of the left knee, is denied.


REMAND

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's request to reopen 
the claim for service connection for chloracne due to 
herbicides exposure has not been accomplished.  While the 
veteran was provided notice of the appropriate legal 
definition of new and material evidence in a November 2003 
letter, a generic notice of this type is not sufficient, 
according to the decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Rather, the record must show that the veteran was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Id., at 10.  In this case, the RO has not provided 
the veteran a specifically tailored notice explaining what is 
needed to reopen his claim for chloracne due to herbicides 
exposure, in light of the prior deficiency(ies) in this 
claim.

In this regard, the Board notes that, absent affirmative 
evidence to the contrary, there is a presumption of exposure 
to herbicides (to include Agent Orange) for all veterans who 
served in Vietnam during the Vietnam Era (the period 
beginning on  January 9, 1962, and ending on May 7, 1975).  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  Here, the veteran served in 
Vietnam with the Air Force from October 1965 to February 
1966.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
chloracne shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(ii) are met (i.e., that chloracne was 
manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service), even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2007). 

In a June 1994 rating decision, the RO denied service 
connection for chloracne secondary to Agent Orange exposure 
because there was no indication that the claimed chloracne 
occurred within one year from his departure from Vietnam.  
The RO has not informed the veteran of the reasons for its 
prior denial in June 1994, and what specific information and 
evidence he would need to provide to reopen and establish 
service connection for chloracne due to herbicides exposure.  
Moreover, the Board notes that neither the SOC nor the SSOC 
contained the regulations pertinent to reopening previously 
denied claims.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Pertinent to the matter of service connection for chloracne 
on a direct basis, the Board notes that service connection 
may be established by competent evidence establishing the 
existence of a medical nexus between the claimed condition 
and exposure to herbicides during active service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Here, the March 2004 VA skin examiner diagnosed the veteran 
with what "appears to be chloracne."  However, even though 
the veteran claims that he was treated for, and has suffered 
from skin rashes, since he served in Vietnam, no skin rashes 
were noted on VA examinations performed in March 1971 and in 
February and July 1983 and both service and post-service 
medical records reflect treatment for skin cancer and for 
various forms of dermatitis but not for chloracne.  Moreover, 
the Board notes that the March 2004 VA skin examiner neither 
provided a medical nexus between chloracne and service, to 
include herbicides exposure, nor had the veteran's claims 
file before him for review.  

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the veteran's 
documented medical history and assertions, and fully stated 
rationale-is needed to resolve the question of whether the 
veteran's has chloracne directly related to military service  
See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the veteran to undergo 
a VA skin examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in a denial of the original claim for service 
connection (as the claim will be considered on the basis of 
evidence of record..  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Beckley, West Virginia, dated 
from April 14, 1971 to July 12, 1977 and from October 11, 
2001 to December 21, 2004 to March 20, 2003; and from the 
VAMC in Richmond, Virginia, dated from April 13, 2004 to 
March 14, 2005.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records from the 
Beckley VAMC since July 1977, and from the Richmond VAMC 
since March 2005, following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's petition to 
reopen his previously denied claim for service connection for 
chloracne due to herbicides exposure and for service 
connection for chloracne on a direct basis.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran from the Beckley VAMC (since July 
1977), and from the Richmond VAMC (since 
March 2005).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal, that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate each of the claims remaining 
on appeal, to include, regarding the 
veteran's claim to reopen, discussion of 
the evidentiary deficiency(ies) that 
resulted in the June 1994 denial, along 
with notice as to what evidence is needed 
to establish the claim, on the merits, 
consistent with Kent (cited to and 
discussed above).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA skin examination, 
by an appropriate physician, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

After review of the claims file and 
examination of the veteran, the examiner 
identify all skin disorders found on 
examination, to include chloracne..  If 
chloracne is diagnosed, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the veteran's chloracne was occurred 
in or aggravated by military service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


